  Case 19-10181          Doc 39       Filed 07/14/21 Entered 07/14/21 13:12:15                    Desc Main
                                        Document Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOSE A GUTIERREZ                                      )              Case No. 19 B 10181
                                                          )
                                                          )              Chapter 13
     Debtor(s)                                            )
                                                          )              Judge: JACQUELINE P COX


                         NOTICE OF MOTION & CERTIFICATE OF SERVICE




JOSE A GUTIERREZ                                                    CUTLER & ASSOC
2326 S AUSTIN BLVD                                                  via Clerk's ECF noticing procedures
CICERO, IL 60804


Please take notice that on August 02, 2021 at 9:00 am., I will appear before the Honorable Judge
JACQUELINE P COX or any judge sitting in the judge's place and present the motion set forth
below.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

    To appear by video, (1) use this link: https://www.zoomgov.com (2) Enter the meeting
    ID 1612732896. (3) Enter the passcode 778135.
    To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or
    1-646-828-7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.
    When prompted identify yourself by stating your full name.
    To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
    Judges.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on July 14, 2021.

                                                                                  /s/ M.O. Marshall

                                                                                  M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
  Case 19-10181           Doc 39      Filed 07/14/21 Entered 07/14/21 13:12:15              Desc Main
                                        Document Page 2 of 2
                            UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: JOSE A GUTIERREZ                                   )             Case No. 19 B 10181
                                                       )
                                                       )             Chapter 13
     Debtor(s)                                         )
                                                       )             Judge: JACQUELINE P COX




                 MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


Now comes M.O. Marshall, Trustee and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c)(6), and in support thereof respectfully states the following:

On April 09, 2019 the debtor(s) filed a petition under Chapter 13 of the Bankruptcy Code which
was confirmed by the Court on July 15, 2019 for a term of 60 months with payments of $992.00.


The status of the debtor's plan is:

                     Current Month        Cash Due                 Cash Received         Payment Default
                          27              $26,712.00                $21,788.00              $4,924.00


A summary of the 3 most recent receipt items is set forth below:        Report Date: 07/14/2021
                                                                        Due Each Month: $992.00
                                                                        Next Payment Due: 08/09/2021


Receipt Date                 Ref Number                                                     Amount
09/25/2020                   3126376289                                                     $995.00
11/17/2020                   3127931563                                                      $993.00
03/09/2021                   9033558564                                                     $4,000.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.


                                                                            /s/ M.O. Marshall
                                                                            M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
